Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 16, 2018                                                                                          Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157691(19)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  SUNNYBROOK GOLF, BOWL                                                                               Elizabeth T. Clement,
  & MOTEL, INC.,                                                                                                       Justices
            Plaintiff-Appellee,
                                                                     SC: 157691
  v                                                                  COA: 340649
                                                                     Macomb CC: 2017-000502-AA
  CITY OF STERLING HEIGHTS,
             Defendant-Appellant.
  ___________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before July 20, 2018.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 16, 2018
                                                                                Clerk